DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Austrian Application No. A 50037/2019 on January 17, 2019. It is noted, however, that applicant has not filed a certified copy of the A 50037/2019 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitter et al (US 2013/0043391).
Regarding claim 1; Bitter et al discloses a device (NDIR dual trace gas analyzer, figure 1) for detecting characteristics of a fluid which is to be examined, comprising: 
a light source (1 @ figure 1) for emitting several light beams (2 @ figure 1), one of the light beams is a measurement beam (4 @ figure 1), which is provided for passage through the fluid (measurement cuvette 5 @ figure 1 and paragraph [0021]: e.g., A gas mixture 8 comprising a measurement gas component, the concentration of which is to be determined, can be introduced into the measurement cuvette 5), another light beam is a reference beam (comparison beam path 6 in figure 1), which is provided for bypassing the fluid (reference cuvette 7 in figure 1 and paragraph [0021]: e.g., The reference cuvette 7 is filled with a reference gas 9), 
a movable cover device (modulator wheel 10 in figures 1-4) arranged downstream of the light source (1 @ figure 1), which cover device (10 @ figure 1) is provided for covering the light beams (4, 6 @ figure 1) and which is arranged so as to be transferable between three positions (figures 2-4): in a first position (paragraph [0023]: e.g., the infrared radiation 2 is blocked once and transmitted once through the two cuvettes 5, 7.  Here, when the radiation 2 is being transmitted through one cuvette, for example 5, the other cuvette 7 is shielded and vice versa) releasing the measurement beam (4 @ figure 1) and covering the reference beam (6 @ figure 1) with a shielding part (24 @ figures 2-4) of the modulator wheel (10 @ figures 1-4), in a second position (paragraph [0023]: e.g., the infrared radiation 2 is blocked once and transmitted once through the two cuvettes 5, 7.  Here, when the radiation 2 is being transmitted through one cuvette, for example 5, the other cuvette 7 is shielded and vice versa) covering the measurement beam with a shielding part (24 @ figures 2-4) of the modulator wheel (10 @ figures 1-4) and releasing the reference beam (6 @ figure 1), and in a third position (paragraph [0023]: e.g., In accordance with the invention, this symmetry is broken by an opening 26 in an additional fraction of the radiation 2 in a section of the shielding phase, so that during this section the sum of transmitted and simultaneously shielded radiation 2 is greater than in the other sections of the shielding phase) in which the light beams (2 @ figure 1) emitted from the light source (1 @ figure 1) are covered differently compared to the first position and to the second position of the cover device (10 @ figures 1-4), and
a light detector (12 @ figure 1) arranged downstream of the cover device (10 @ figure 1), and an output parameter (Sa, Sb @ figure 1) of the light detector (12 @ figure 1), influenced by the light beams (2 @ figure 1), is different (figures 1 and 5 and paragraphs [0027]-[0030]: e.g., measurement signal Sa generated by the first monolayer receiver 13 of the detector arrangement 12, where a signal component SaM resulting from the radiation through the measurement cuvette 5 (measurement beam path 4) is represented at the top left and a signal component SaR resulting from the radiation through the reference cuvette 7 (comparison beam path 6) is represented at the top right.  The two signal components SaM and SaR are composed of a signal component SaM1f, SaM1f, respectively, generated by the alternate shielding and transmission of the radiation 2 at the modulation frequency f, and a signal component SaM2f, SaR2f, respectively, generated by the opening 26 in the shielding part 24 of the modulator wheel 10 at double the modulation frequency 2f) when the cover device (10 @ figures 2-4) is in the third position than the output parameter of the light detector (12 @ figure 1) when the cover device (10 @ figures 2-4) is in the first position and in the second position. See figures 1-8

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

	Regarding claim 2; Bitter et al discloses in the third position of the cover device (10 @ figures 1-4) of the measurement beam (5 @ figure 1-4) or the reference beam (7 @ figure 1-4) is partially covered or an additional light beam is covered differently in the third position of the cover device compared to the first position and to the second position of the cover device (10 @ figures 1-4 and paragraph [0023]: e.g., this symmetry is broken by an opening 26 in the shielding part 24, which transmits an additional fraction of the radiation 2 in a section of the shielding phase, so that during this section the sum of transmitted and simultaneously shielded radiation 2 is greater than in the other sections of the shielding phase), and wherein the additional light beam is emitted from the light source (1 @ figure 1), as second reference beam, which is provided for bypassing the fluid/gas of the measurement cuvette (5 @ figures 1-4).
	Regarding claim 3; Bitter et al discloses the second reference beam is covered in the first position and in the second position of the cover device (10 @ figures 1-4 and paragraph [0023]: e.g., During each revolution of the modulator wheel 10, the infrared radiation 2 is blocked once and transmitted once through the two cuvettes 5, 7.  Here, when the radiation 2 is being transmitted through one cuvette, for example 5, the other cuvette 7 is ) and is at least partially released in the third position (paragraph [0023]: e.g., this symmetry is broken by an opening 26 in the shielding part 24, which transmits an additional fraction of the radiation 2 in a section of the shielding phase, so that during this section the sum of transmitted and simultaneously shielded radiation 2 is greater than in the other sections of the shielding phase) of the cover device (10 @ figures 1-4).
	Regarding claim 4; Bitter et al discloses the cover device (10 @ figures 1-4) is arranged so as to be pivotable (25 @ figures 1-4).
	Regarding claim 5; Bitter et al discloses the cover device (10 @ figures 1-4) is connected with a stepping motor (figure 1).
	Regarding claim 6; Bitter et al discloses the cover device (10 @ figures 1-4) is part of a beam selector arranged in the path (4, 6 @ figure 1) of the light beams (2 @ figure 1), and the beam selector (10 @ figure 1) comprises a stationary cover plate (24 @ figures 2-4) with through-openings (figures 2-4) for the light beams (2 @ figure 1), and the cover device (10 @ figure 1) is arranged so as to be movable for the adjustable covering (24a-24c @ figure 3-4) of the through-openings (figures 3-4, e.g., white sections and apertures 26 in figures 3-4).
	Regarding claim 7; Bitter et al discloses the cover device (10 @ figure 2) is formed by a single cover element (24 @ figures 2-4).
	Regarding claim 17; Bitter et al discloses the cover device (10 @ figure 1) is formed by a single cover element (24 @ figures 2-4).
	
	Regarding claim 11; Bitter et al discloses a method for detecting characteristics of a fluid which is to be examined, by: 
emitting several light beams (2 @ figure 1) from a light source (1 @ figure 1), of which one of the light beams (2 @ figure 1) is a measurement beam (4 @ figure 1), which is emitted for passage measurement cuvette 5 in figure 1), and another light beam (2 @ figure 1) is a reference beam (6 @ figure 1), which is emitted for bypassing the fluid (reference cuvette 7 in figure 1),
driving a movable cover device (10 @ figure) by a motor (figure 1), arranged downstream of the light source (1 @ figure 1), into a first position, releasing the measurement beam (4 @ figure 1) and covering/shield the reference beam (paragraph [0023]: e.g., the infrared radiation 2 is blocked once and transmitted once through the two cuvettes 5, 7.  Here, when the radiation 2 is being transmitted through one cuvette, for example 5, the other cuvette 7 is shielded and vice versa), and
detecting the light beams (4, 6 @ figure 1), let through by the cover device (10 @ figure 1), with a light detector (12 @ figure 1), arranged downstream of the cover device (10 @ figure 1), and
driving the movable cover device (10 @ figure 1) by the motor (figure 1) into a second position covering/shield the measurement beam (4 @ figure 1) and releasing the reference beam (6 @ figure 1 and paragraph [0023]: e.g., the infrared radiation 2 is blocked once and transmitted once through the two cuvettes 5, 7.  Here, when the radiation 2 is being transmitted through one cuvette, for example 5, the other cuvette 7 is shielded and vice versa), and detecting the light beams (4, 6 @ figure 1) let through by the cover device (10 @ figure 1) with the light detector (12 @ figure 1), and
driving the movable cover device (10 @ figure 1) by the motor (figure 1) into a third position and detecting the light beams let through by the cover device (10 @ figure 1) with the light detector (12 @ figure 1), and in third position of the movable cover device (10 @ figures 1-4), the light beams (2 @ figure 1) emitted from the light source (1 @ figure 1) are covered differently compared to the first position and to the second position of the movable cover device (10 @ figure 1 and paragraph [0023]: e.g., In accordance with the invention, this symmetry is broken by an opening 26 in the shielding part 24, which transmits an additional fraction of the radiation 2 in a section of the shielding phase, so that during this section the sum of transmitted and simultaneously shielded radiation 2 is greater than in the other sections of the shielding phase),
wherein an output parameter (Sa, Sb @ figure 1) of the light detector (12 @ figure 1), influenced by the light beams (2 @ figure 1), is different (figure 5) when the movable cover device (10 @ figures 1-4) is in the third position than the output parameter of the light detector (10 @ figure 1) when the movable cover device  (10 @ figure 1) in the first position and in the second position (figures 1 and 5 and paragraphs [0027]-[0030]: e.g., measurement signal Sa generated by the first monolayer receiver 13 of the detector arrangement 12, where a signal component SaM resulting from the radiation through the measurement cuvette 5 (measurement beam path 4) is represented at the top left and a signal component SaR resulting from the radiation through the reference cuvette 7 (comparison beam path 6) is represented at the top right.  The two signal components SaM and SaR are composed of a signal component SaM1f, SaM1f, respectively, generated by the alternate shielding and transmission of the radiation 2 at the modulation frequency f, and a signal component SaM2f, SaR2f, respectively, generated by the opening 26 in the shielding part 24 of the modulator wheel 10 at double the modulation frequency 2f), and 
comparing the output parameters (Sa, Sb @ figure 1) of the light detector (12 @ figure 1) in the first position, the second position and the third position of the cover device (10 @ figure 1) for detecting a motion blockade of the cover device (paragraph [0028]: e.g., the measurement signal Sa obtained during the calibration of the gas analyzer with neutral gas and underneath (bottom left) its frequency components.  In this case, the measurement cuvette 5 is filled with the reference gas or another gas that is not active in the infrared (neutral gas).  If the gas analyzer is optically balanced, then the signal component Sa1f = SaM1f + SaR1f generated by the alternate shielding and transmission of the radiation 2, at the modulation frequency f is equal to zero, i.e., Sa = Sa2f.  Unbalancing of the gas analyzer between the measurement beam path 4 and the comparison beam path 6 can therefore be detected by the signal component Sa1f). See figures 1-8
	Regarding claim 12; Bitter et al discloses in the third position of the cover device (10 @ figures 1-4) of the measurement beam (5 @ figure 1-4) or the reference beam (7 @ figure 1-4) is partially covered or an additional light beam is covered differently in the third position of the cover device compared to the first position and to the second position of the cover device (10 @ figures 1-4 and paragraph [0023]: e.g., this symmetry is broken by an opening 26 in the shielding part 24, which transmits an additional fraction of the radiation 2 in a section of the shielding phase, so that during this section the sum of transmitted and simultaneously shielded radiation 2 is greater than in the other sections of the shielding phase), and wherein the additional light beam is emitted from the 1 @ figure 1), as second reference beam, which is provided for bypassing the fluid/gas of the measurement cuvette (5 @ figures 1-4).
	Regarding claim 13; Bitter et al discloses the second reference beam is covered in the first position and in the second position of the cover device (10 @ figures 1-4 and paragraph [0023]: e.g., During each revolution of the modulator wheel 10, the infrared radiation 2 is blocked once and transmitted once through the two cuvettes 5, 7.  Here, when the radiation 2 is being transmitted through one cuvette, for example 5, the other cuvette 7 is shielded and vice versa) and is at least partially released in the third position (paragraph [0023]: e.g., this symmetry is broken by an opening 26 in the shielding part 24, which transmits an additional fraction of the radiation 2 in a section of the shielding phase, so that during this section the sum of transmitted and simultaneously shielded radiation 2 is greater than in the other sections of the shielding phase) of the cover device (10 @ figures 1-4).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bitter et al (US 2013/0043391) in view of Thompson et al (US 2014/0308679).
Regarding claim 16; Bitter et al discloses all of feature of claimed invention except for emitting the light beams in the form of several flashes. However, Thompson et al teaches that it is known in the art to provide a light source (101 @ figure 1) for emitting the light beams in the form of several flashes (paragraph [0005]: e.g., the chopper preventing exposure of photographic film to background fluorescence and coordinating with the rate of flashing of a light source). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Bitter et al with above limitation as taught by Thompson et al for the purpose of improving time delayed fluorescent radiation.


Allowable Subject Matter
Claims 8-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a device comprising all the specific elements with the specific combination including the cover element is formed by a plate which is movable in a plane parallel to the plane of the stationary cover plate of the beam selector, and the movable plate comprises a through-opening for one of the light beams in set forth of claim 8.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a device comprising all the specific elements with the specific combination including a processing unit is provided, arranged downstream of the light detector, and the processing unit including non-volatile memory storing instructions for detecting a motion blockade of the cover device through a comparison of the output parameters of the light detector in the first position, the second position and the third position of the cover device in set forth of claim 9.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including further comprising comparing the output parameter of the light detector in the third position of the cover device with the output parameter of the light detector in the first position or second position of the cover device using a processing unit arranged downstream of the light detector, and outputting an indication of a motion blockade of the cover device using the processing unit, when the difference between the compared output parameters is below a predetermined threshold value in set forth of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Loicht et al (US 2004/0017567) discloses, in figure 3, into three beams: a reference beam that runs entirely in the probe interior, a standard beam that runs only over part of the axial extent of the measurement region in the medium, and the actual measurement beam that runs over the entire axial extent of the measurement range 10 in the medium.
2) Connally (US Patent No. 8779390) discloses, figures 3A-3B and 4A-4C, that the gating means (206) arranged to alternately permit light from an excitation source (242) to be directed to a sample (235) along a first communication path (231, 232), and then permit light emitted from the sample to be directed to a detector (246) along a second communication path (237, 238) while blocking the first communication path (231, 232); The gating means (206) may comprise a single chopper wheel or apertured disc, or a rotating or oscillating arm, and may further comprise one or more reflective facets (207).
3) Kluczynski et al (US Patent No. 7,251,034) discloses a wavelength modulation spectroscopy method for measuring the concentration of a gas component is provided.  A gas sample portion of the light is passed through a reference gas comprising the gas component in a constant concentration.
4) Araya (US Patent No. 5,677,534) discloses, in figures 1a-1b, an infrared light beam emitted from an infrared light source 4, arrives periodically and alternatively at a sample cell 1a and reference cell 1b through a rotating chopper 2.  The beam, which travels through the sample cell 1a and reference cell 1b, is detected as a sample signal and reference signal by a detector 5.  The chopper 2 has apertures 2a and 2a.
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 17, 2021


						/SANG H NGUYEN/                                                                              Primary Examiner, Art Unit 2886